ny
%

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,
Plaintiff,

V.
AFEEZ OLAJIDE ADEBARA,
a/k/a “Ade Ade,”

a/k/a “Sam Ade,”

a/k/a “Ben Obi,”

a/k/a “Sam Ola,”

a/k/a “Alan Altman,”

a/k/a “Dede Kwame,”
OLUWASEUN JOHN OGUNDELE,
a/k/a “Victor Moses,”

a/k/a “Mark Sobon,”

a/k/a “Theodore Segun Davies,”
a/k/a “Isaac Samuel,”

a/k/a “John Olu,”

JOSHUA NNANDOM DITEP,

a/k/a “Edward Mark,”

a/k/a “Phillip Lucas,”

a/k/a “Sammy Tickar,”

PAUL USORO,

a/k/a “Daniel Lawson,”

CHIBUZO GODWIN OBIEFUNA, JR.,
a/k/a “Chibby Obiefuna,”

a/k/a “Evan Carson,”

JAMIU IBUKUN ADEDEJI,
TOBILOBA KEHINDE,

a/k/a “Tobi Kehinde,”

a/k/a “Jeff Atto,”

a/k/a “Ari Lawson,”

FNU LNU 41,

a/k/a “Smith Williams,”

FNU LNU #2,

a/k/a “Musa Nelson Bello,”

FNU LNU #3,

a/k/a “Michael Wilson Bryan,”

Defendants.

Nee mee meee eee ee ee eee

FILED UNDER SEAL

Case No. 19-CR-208-GKF

; 1 FT iF

FI

OCT 1 6 2019

!
Mo

=

A

wma

ly
ry

2]

Pypa
» bebo d

Tf

Case 4:19-cr-00208-GKF Document 14 Filed in USDC ND/OK on 10/16/19 Page 1 of 2

SEARED

An

. MeCarti, |

AT

ushe t

COURT
Case 4:19-cr-00208-GKF Document 14 Filed in USDC ND/OK on 10/16/19 Page 2 of 2

ENTRY OF APPEARANCE

 

The United States of America, by Reagan V. Reininger, Assistant United States
Attorney for the Northern District of Oklahoma, hereby enters her appearance as counsel
to prosecute the forfeiture issues of the case for the United States of America.

Respectfully submitted,

R. TRENT SHORES
UNITED STATES ATTORNEY

1 ootnet

REAGAN V. REININGER) OBA #22326:
Assistant United States Attorney

110 West Seventh Street, Suite 300

Tulsa, OK 74119

Telephone: (918) 382.2700

Facsimile: (918) 560.7939

Email: reagan.reininger(@usdoj.gov

CERTIFICATE OF SERVICE

Thereby certify that on October /% 2019, the foregoing document was electronically

transmitted to the Clerk of Court using the ECF System for filing and transmittal of a Notice

7
/s/ Pam A i i

PAM KUCH, Paralegal Specialist

of Electronic Filing to counsel of record.
